AT the opening of the next term of the court held in the judicial district (October, 1899), counsel for the plaintiffs appeared and asked leave to file a motion that argument might be ordered on the question whether interest could be added to the sums for which judgment had been advised, unless the court by its rescript intended to determine against the allowance of interest, and, in that case, that the Superior Court be advised more definitely as to that point. After hearing counsel for the defendants, leave was granted, and such a motion was filed and subsequently argued.
The question whether interest should be allowed, in addition to the principal sums reported by the committee, was not made the subject of argument by counsel nor consideration by the court, when the cause was heard at the June term. The terms of the rescript which were sent down are such as to exclude its allowance. Upon consideration of the present motion, we are of opinion that no allowance should be made in the nature of interest from any date prior to that of the filing of the committee's report. *Page 288 
At that date, however, the damage which the plaintiffs have suffered was definitely ascertained. The delays which have followed are not attributable to their fault. To give them just compensation for the injury which has been occasioned to them for the public good, it is necessary to make them an allowance in the nature of interest from the period when their damages were liquidated to that when they are put into formal judgment.
It is therefore ordered that in recording the judgments of this court in said causes, the advice given be entered as advice to render judgment in favor of the New Haven Steam Saw Mill Company for the sum of $22,762.84, and in favor of John S. Cannon, executor, for the sum of $12,444.95, with legal interest on said respective amounts from the date of the filing of the committee's report, and costs; and that the costs of this court be also taxed in favor of the respective plaintiffs.
   From this opinion ANDREWS, C. J., and HAMERSLEY, J., dissented.